  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 1 of 40 PageID# 2



                              AFFIDAVIT OF SPECIAL AGENT


       I, Michael Willis, being duly sworn, state:

       1.      I am a special agent with the Federal Bureau of Investigation(FBI)and have been

employed as such since April, 1999. During my tenure as an agent, I have investigated white

collar, gang, drug, fugitive and violent crimes. In my previous employment,I was a state trooper

for more five years during which time I investigated several local violent crime cases that

produced numerous convictions. I have also participated in the procurement and execution of

numerous search and arrest warrants in a variety ofcriminal investigations. I am assigned to the

Richmond FBI's Central Virginia Violent Crimes Task Force and my duties include

investigating bank robberies, armored car robberies, extraterritorial offenses, kidnappings, armed

caqacking and theft of government property. The crimes I investigate are violent in nature and

usually involve two or more individuals. I am familiar with the methods violent offenders use to

conduct their illegal activities, to include, but not limited to their communication methods, use of

additional co-conspirators, and reoccurring methods of operation. I have personally participated

in the investigation set forth below.

       2.      This affidavit concerns an investigation by law enforcement into offenses under

federal criminal law, specifically: stalking, in violation of 18 U.S.C. § 2261A(2)(A); wire fraud,

in violation of IS U.S.C. § 1343; fraud and related activity in connection with authentication

features, in violation of 18 U.S.C. § 1028(a)(7); aggravated identity theft, in violation of 18

U.S.C. § I028A; and fraud and related activity in connection with computer,in violation of 18

U.S.C. §§ 1030(a)(2)(C), 1030(a)(7)(B) and 1030(a)(7)(C).

        3.     Through the course ofthis investigation, law enforcement agents have established

probable cause to believe that Satyasutya Sahas Thumma (hereinafter"THUMMA")committed
   Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 2 of 40 PageID# 3



the above criminal offenses within the Eastern District of Virginia, and elsewhere within the

jurisdiction ofthe Court, from in or around November 2018 and continuing up through and

including March 2019.

       4.      This affidavit is submitted in support of a search warrant for 1414 West Marshall

Street, Apartment #309, Richmond, VA (hereinafter "SUBJECT PREMISES"),and an Apple

iPhone X,IMEI 35304309608429 (hereinafter "SUBJECT DEVICE"), wherever that SUBJECT

DEVICE may be located, regardless of whether the SUBJECT DEVICE is inside the SUBJECT

PREMISES at the time investigators determine the SUBJECT DEVICE'S location. The

SUBJECT PREMISES and SUBJECT DEVICE to be searched are more particularly described

in Attachment A, which is incorporated herein by reference. This affidavit is also submitted in

support ofa search warrant authorizing the seizure and examination of SUBJECT DEVICE and

any other electronic devices found at the SUBJECT PREMISES,and the extraction from the

SUBJECT DEVICE and any other seized devices electronically stored information described in

Attachment B.


       5.       This affidavit is based upon information supplied to me by other law enforcement

officers, including other special agents employed by the FBI, and local law enforcement

personnel who are participating in the investigation. It is also based upon my personal

involvement in this investigation and on my training and experience. In submitting this affidavit,

I have not included each and every fact known to me about the investigation, but instead have

included only those facts that I believe are sufficient to establish probable cause to search the

SUBJECT PREMISES and the SUBJECT DEVICE.
  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 3 of 40 PageID# 4



                                RELEVANT STATUTORY PROVISIONS


       6.      Title 18, United States Code, Section 2261A(2)(stalking), provides in pertinent

part that it is illegal when an individual—

       (2) with the intent to kill, injure, harass, intimidate, or place under surveillance ,
       with intent to kill, injure, harass, or intimidate another person, uses the mail, any
       interactive computer service or electronic communication service or electronic
       communication system ofinterstate commerce, or any other facility ofinterstate
       or foreign commerce to engage in a course ofconduct that—

              (A)places that person in reasonable fear ofthe death of or serious bodily
              injury to a person, a pet, a service animal, an emotional support animal, or
              a horse described in clause (i),(ii),(iii), or(iv) of paragraph (1)(A); or

              (B)causes, attempts to cause, or would be reasonably expected to cause
              substantial emotional distress to a person described in clause (i),(ii), or
              (iii) ofparagraph (1)(A)....

       7.      Title 18, United States Code, Section 1343(wire fraud) makes it a crime when:

       Whoever, having devised or intending to devise any scheme or artifice to defraud,
       or for obtaining money or property by means offalse or fraudulent pretenses,
       representations, or promises, transmits or causes to be transmitted by means of
       wire, radio, or television communication in interstate or foreign commerce, any
       writings, signs, signals, pictures, or sounds for the purpose ofexecuting such
       scheme or artifice....


       8.      Title 18, United States Code, Section 1028(a)(7)(identity fraud) makes it illegal

for whomever to knowingly transfer, possess, or use, without lawful authority, a means of

identification of another person with the intent to commit, or to aid or abet, or in connection

with, any unlawful activity that constitutes a violation of Federal law, or that constitutes a felony

under any applicable State or local law.

       9.      Title 18 United States Code, Section 1028(d)(7) defines "means of identification"

as any name or number that may be used, alone or in conjunction with any other information, to

identify a specific individual, including any—(A)name,social security number, date of birth,
   Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 4 of 40 PageID# 5



official State or government issued driver's license or identification number, alien registration

number, government passport number, employer or taxpayer identification number;(B)unique

biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical

representation;(C)unique electronic identification number, address, or routing code; or

(D)telecommunication identifying information or access device.

        10.    Title 18, United States Code, Section 1028A(a)(l)(aggravated identity theft),

provides in pertinent part that:

       (a)(1) Whoever, during and in relation to felony violation enumerated in
       subsection(c)', knowingly transfers, possesses, or uses, without lawful authority, a
       means of identification of another person shall, in addition to the punishment
       provided for such felony, be sentenced to a term ofimprisonment of2 years.

        11.    Title 18, United States Code, Sections1030(a)(2)(C), 1030(a)(7)(B) and

1030(a)(7)(C)(fraud and related activity in connection with computers), provide in pertinent part

that it is a federal felony offense when an individual:

               (2) intentionally accesses a computer without authorization or exceeds authorized
               access, and thereby obtains—

                       (C) information from any protected computer;[or]

                                                He * *




               (7) with intent to extort from any person any money or other thing of value,
               transmits in interstate or foreign commerce any communication containing any—

                                                He He He




                       (B) threat to obtain information from a protected computer without
                       authorization or in excess of authorization or to impair the confidentiality
                       ofinformation obtained from a protected computer without authorization


'Included among enumerated offenses in § 1028A(c)are those in Title 18, Chapter 47,including
access device fraud under 18 U.S.C. § 1029 and computer fraud under 18 U.S.C. § 1030, as well
as those under Title 18, Chapter 63, relating to mail, wire and bank fraud (18 U.S.C. §§ 1341,
1343 and 1344), and conspiracy to commit the same(18 U.S.C. § 1349).
  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 5 of 40 PageID# 6




                      or by exceeding authorized access; or

                      (C) demand or request for money or other thing of value in relation to
                      damage to a protected computer, where such damage was caused to
                      facilitate the extortion;

       12.     Title 18, United States Code, Section 1030(e)(2)(B) defines "protected computer'

as a computer which is used in or affecting interstate or foreign commerce or communication,

including a computer located outside the United States that is used in a manner that affects

interstate or foreign commerce or communication of the United States.

                                     TECHNICAL TERMS


       13.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

       a.      IP Address: The Internet Protocol address (or simply "IP address") is a
               unique numeric address used by computers on the Internet. An IP address
               looks like a series offour numbers, each in the range 0-255, separated by
               periods (e.g., 121.56.97.178). Every computer attached to the Internet
               must be assigned an IP address so that Internet traffic sent from and
               directed to that computer may be directed properly from its source to its
               destination. Most Internet service providers control a range ofIP
               addresses. Some computers have static—that is, long-term—IP addresses,
               while other computers have dynamic—that is, frequently changed—IP
               addresses.


       b.      Internet: The Internet is a global network of computers and other
               electronic devices that communicate with each other. Due to the structure
               ofthe Internet, connections between devices on the Internet often cross
               state and international borders, even when the devices communicating
               with each other are in the same state. The Internet is a means or facility of
               interstate and foreign commerce.

       c.      Smartphone is a portable personal computer with a mobile operating
               system having features useful for mobile or handheld use. Smartphones,
               which are typically pocket-sized (as opposed to tablets, which are larger in
               measurement), have become commonplace in modem society in
               developed nations. While the functionality of smartphones may vary
  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 6 of 40 PageID# 7



                somewhat from model to model,they typically possess most if not all of
                the following features and capabilities: 1) place and receive voice and
                video calls; 2)create, send and receive text messages; 3)voice-activated
                digital assistants(such as Siri, Google Assistant, Alexa, Cortana, or
                Bixby) designed to enhance the user experience; 4)event calendars;
                5)contact lists; 6)media players; 7)video games; 8)GPS navigation;
                9)digital camera and digital video camera; and 10)third-part software
                components commonly referred to as "apps." Smartphones can access the
                Internet through cellular as well as Wi-Fi ("wireless fidelity") networks.
                They typically have a color display with a graphical user interface that
                covers most ofthe front surface ofthe phone and which usually functions
                as a touchscreen and sometimes additionally as a touch-enabled keyboard.

             d. Storage medium: A storage medium is any physical object upon which
                computer data can be recorded. Examples include hard disks, RAM,
                floppy disks, flash memory, CD-ROMs,and other magnetic or optical
                media, in includes memory incorporated into smartphones.

                               FACTS AND CIRCUMSTANCES


       14.      During August 2018, a woman identified herein as "H.R.," started a relationship

with THUMMA through the Tinder App. H.R. returned to college in California at the end of

summer and continued her relationship with THUMMA through the use ofInstagram and

FaceTime, during which time she sent THUMMA approximately fifteen nude photos of herself^.

The relationship with THUMMA continued until November 2018 when H.R. broke it off.

THUMMA did not take the breakup well and threatened to post the photographs online and send

them to H.R.'s father, who is a Baptist minister.

       15.      When H.R. returned home from college in November 2018, she met with

THUMMA on two separate occasions. The first occasion was at a Tropical Smoothie in

Richmond, Virginia, sometime at the end of November 2018, at THUMMA's request to talk



2 H.R. also sent some ofthese photos to a second person she met in college named Kevin who
she hjad a brief sexual relationship with. Since the ending ofthat relationship, H.R. has had little
to no contact and no conflict with him.
  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 7 of 40 PageID# 8



about the relationship. During this meeting, THUMMA told H.R. he could help her remove the

photos offthe internet if she spent two weeks with him as a show of kindness for wasting his

time in their prior relationship. The second meeting occurred soon after, for which H.R. drove to

THUMMA's apartment at 1414 West Marshall Street, Apartment #309 Richmond, VA. When

H.R. entered the apartment, THUMMA showed her a website on his Apple MacBook Pro that

was already loaded on the screen. H.R. noticed that the website address ended in ".onion" rather

than ".com" or ".org," and THUMMA typed in her name on the website search bar to show her

that none of her nude photos were on the website. H.R. left immediately after.

       16.     Through my training, experience and discussions with other law enforcement

officers, I understand that websites that end in ".onion" are "hidden services" located on the Tor

network. Tor is free software for enabling anonymous communication on the Internet. The

name Tor is derived from an acronym for the original software project name "The Onion

Router." The Tor network is a network of computers, known as "nodes," that are set up to

encrypt communication throughout the Tor network. The Tor network encrypts the user's

communication in multiple layers of encryption and routes the communication through multiple

different machines on the Tor network, each of which strips offone layer of encryption before

sending the communication along to the next machine. The Tor network is accessed using a

specialized web browser, known as the Tor Browser, and is generally inaccessible using

traditional Internet browsers. A Tor "hidden service" is used to serve content to users without

the users knowing the true location ofthe hidden service. This process is facilitated through the

encrypted "nodes" and a hidden services directory listing. Tor,the user, and the hidden service

expect that any network traffic originated from the user to/from the hidden service will not be
  Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 8 of 40 PageID# 9



trackable and would not be attributable to the user, therefore creating a sense ofprivacy and

anonymity.

       17.     On December 25, 2018, an unknown subject texted H.R. on her cellphone from

telephone number 772-494-7724, a telephone number that was unfamiliar to H.R., advising her

to check her email. Investigators checked the above phone number for carrier information and

determined that the number was associated with Pinger with no subscriber information.

 Date/Time        From                   To       Message
 Dec. 25,2018     772-494-7724           H.R.     "Email tomorrow 10pm"
 1:13 AM


       18.     Pinger is a mobile device application developer for the Sideline mobile

application and TextFree mobile application. Both Sideline and TextFree allows a user to send

and receive text messages from a mobile device, using a telephone number that is different from

their mobile device's telephone number. TextFree and Sideline are available on both the Apple

iOS and Google Android application stores. In particular to this investigation, TextFree and

Sideline make it possible to use a single mobile device, but make it appear that text messages are

being send from another person and/or mobile device by sending and receiving messages using a

different telephone number. Pinger also permits sending text messages over the Intemet via Wi-

Fi connections without having to connect directly to cellular networks.

        19.    On December 26, 2018, H.R. received the following email from unknown email

address GhostFlex@protonmail.com. Approximately four minutes after the email was sent, H.R.

received a text message from a second unknown telephone number,434-338-6149. The phone

number was checked for carrier information and it revealed that the number was associated with

Pinger with no further subscriber information.
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 9 of 40 PageID# 10




 Date/Time         From                           To                   Subject
 Dec. 26, 2018     GhostFlex@protonmail.com       H.R.                [H,R*s name redacted]
 1:18PM                                                                Nudes
 Message           "i am ghost [H.R.family residence address redacted] sence u made that
                   nigga leave we gnna get u and him unless u help us he has 100k in a stock
                   account talk 2 him nd get the password we will help u get it nd u get 10k
                   nd we leave u alone u have until the end oftoday 2 respond or we get him
                   nd u    look below 4 proof
 Dec. 26, 2018     434-338-6149                   H.R.
 1:22PM
 Message           "Check email"


       20.      In addition to the email body message above from GhostFlex@protonmail.com,

the email also contained two ofthe nude photographs of H.R. that H.R. had previously sent to

THUMMA. The email also contained the correct street address of H.R.'s family residence,

which is located in the Eastern District of Virginia. Your affiant understands this email to

indicate that the subject knows where H.R. lives, that"him" is referring to THUMMA,and that

H.R. needs to obtain THUMMA's password for THUMMA's stock account containing

$100,000. If H.R. does not respond by the end of December 26,2018, GhostFlex would "get"

H.R. and THUMMA.


       21.      ProtonMail is an email service that provides robust end-to-end encryption

between the user and ProtonMail servers, which are located in Switzerland and outside ofthe

jurisdiction of both the United States and European Union. ProtonMail's network architecture is

designed around the principle of"zero access." User email stored on ProtonMail's servers is

encrypted using an encryption key that ProtonMail does not have access to, thus user email

stored on ProtonMail servers is inaccessible to third parties, including law enforcement agencies.

ProtonMail can be accessed through a webmail client, the Tor network, or dedicated iOS and

Android apps.
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 10 of 40 PageID# 11



       22.     On December 26, 2018, H.R. received the following email from

GhostFlex@protonmaiLcom. Approximately 13 minutes after the email was sent from

GhostFlex@protonmail.com, H.R. received the following text message from telephone number

434-338-6149.


 Date/Time         From                           To                     Subject
 Dec. 26, 2018     GhostFlex@protonmail.com       H.R.                   [H,R,*s name redacted].2
 4:23PM
 Message           "u rlly r dumb arent u we have corporate from verizon nd att i can see nd
                   hear everything u do even if u change #s ill give u 1 last chance    u
                   wont shoot us i am a state officer nd have state officers that work wit me
                   do wht we asked      we will see u in church 2nite              we in [H.R.'s
                                                                     >

                   hometown redacted] u have til 12 to let us kno'
 Dec. 26, 2018     434-338-6149                   H.R.
 4:36PM
 Message           "email"

       23.      Your affiant understands this message to indicate that the subject has H.R. under

surveillance via Verizon Wireless and AT&T, which allows the subject to see and hear

everything that H.R. does, even if H.R. changes here telephone number. The subject also

claimed to be a "state officer" and has other "state officers" that work with the subject. The

subject indicates that he/she was in H.R.'s hometown,and would be at H.R.'s church that

evening. H.R.'s church did in fact hold a Wednesday night service on December 26,2018.

       24.      On December 26, 2018, H.R. exchanged Apple iMessages with THUMMA,

telephone number 540-394-1286, regarding the emails received by H.R. from

GhostFlex@protonmail.com. The following messages, in part, were exchanged between H.R.

and THUMMA.


 Date/Time        From            To             Message
 Dec. 26, 2018    H.R.            THUMMA        "But forreal this is getting very serious. I need
 7:44 PM                                         to know if this is forreal"
 Dec. 26,2018     THUMMA          H.R.           "Get help then"
 7:45 PM




                                                 10
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 11 of 40 PageID# 12



Date/Time        From          To             Message
 Dec. 26,2018    H.R.          THUMMA        "I went to the police"
 7:45 PM
 Dec. 26,2018    THUMMA        H.R.          "Good"
 7:46 PM
 Dec. 26,2018    H.R.          THUMMA         'They're suppose to be calling you"
 7:46 PM
 Dec. 26,2018    THUMMA        H.R.          "They can call my lawyer if they need to talk to
 7:46 PM                                      me that bad"
 Dec. 26,2018    H.R.          THUMMA        'They just want your side dude if you're
 7:47 PM                                     innocent then they should be able to talk to
                                              you"
 Dec. 26,2018    THUMMA        H.R.           'Last time they wanted to "help" me I ended up
 7:49 PM                                      getting a felony so I think from past experience
                                              I'll give it a hard pass. I told my dad, he told his
                                              cop friends, I talked to my lawyer. Got extra
                                              security on my phone and computer so I'll be
                                              fine without their help"
 «• •            • ••          •••




 Dec. 26, 2018   THUMMA        H.R.           "All I did for them is make algorithms like the
 8:08 PM                                      ones in my account to make money on the stock
                                              market. They looked at all my stuff and saw
                                              YOU in a picture and asked your name. I didn't
                                              go and be like yeah this is [H,R.'s name
                                              redacted] my ex. Like what. But from what I
                                              know most ofthem are retired marines and
                                              officers. I NEVER asked them to do anything to
                                              you"
 Dec. 26,2018    H.R.          THUMMA        "You told me you did'
 8:09 PM
 Dec. 26,2018    H.R.          THUMMA        "You said you sent them the pictures of me to
 8:09 PM                                      send to my dad'
 Dec. 26,2018    H.R.          THUMMA         'You already told me that"
 8:09 PM
 Dec. 26, 2018   THUMMA        H.R.           "Never happened, Ifthey truly wanted it they'd
 8:12 PM                                      get it somehow. Like I said once they talk to my
                                              lawyer, they'll be able to check my stuff. They
                                              wont find anything of you or anything
                                              suspicious"

        25.   Your affiant understands the messages to indicate that H.R. believed the messages

from GhostFlex@protonmail.com and 434-338-6149 to be truthful. THUMMA indicated that

there was "extra security on my phone and computer," which may make it more difficult for law


                                              11
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 12 of 40 PageID# 13



enforcement to access THUMMA's phone and computer without THUMMA's assistance. H.R.

also believed that THUMMA already sent nude pictures of H.R. to GhostFlex@protonmail.com

and that those pictures were going to be sent to her father.

       26.     Law enforcement obtained subscriber records from AT&T for telephone number

540-394-1286. Information provided by AT&T indicated that, beginning on August 2, 2014, and

continuing through the date of the records on March 18, 2019,the user information associated

with telephone number 540-394-1286 was SAHAS THUMMA. AT&T call detail records

indicated that the international mobile equipment identity software version(IMEISV)assigned to

the phone used by with telephone number 540-394-1286 was 3530430960842907, which is

composed of the international mobile equipment identity(IMEI)of was 35304309608429 and

software version 07. Based on the IMEI and AT&T's records, the mobile device was an Apple

iPhone X phone.

       27.     On December 30, 2018, H.R. and THUMMA received the following email from

GhostFlex@protonmail.com.

 Date/Time        From                            To                     Subject
 Dec. 30. 2018    GhostFlex@protonmail.com H.R., THUMMA                  [H.R.*s last name
 10:20PM                                                                 redacted].Thumma.3
 Message          "formula is not workin     dnt play around i dnt think ur parents wanna see
                  ur nudes[H.R. first name redacted]im sure ur nudes can go 2 the public 2
                  i dnt think ur parents wanna see u kidnapped sahas          u2 gt until midnite
                  or we come bck"
 Dec. 30. 2018    GhostFlex@protonmail.com H.R., THUMMA                  [H.R.*s last name
 11:52PM                                                                  redacted].Thumma.4
 Message          'psychology of parents mind when they see nudes oft leir kid stays in their
                  mind forever especially 4 wen it is a daughter goes saine 4 wen their kid gets
                  kidnapped           looks like we will b back"

        28.    Your affiant understands these messages to imply that H.R. may be kidnapped if

H.R. and THUMMA do not comply with GhostFlex@protonmail.com's demands.




                                                 12
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 13 of 40 PageID# 14



       29.     On December 31, 2018, H.R. received the following email and text messages

from GhostFlex@protonmaiLcom and Finger telephone number 434-338-6149.

 Date/Time        From                           To                       Subject
Dec. 31, 2018     GhostFlex@protonmail.com       H.R.                     [H.R,*s last name
 6:01 PM                                                                  redacted].6
 Message         "see how u do now        we got sahas         go aheacI try 2 tlk 2 him
                 you got a month or we kill him lets see wht u do"
Dec. 31, 2018     434-338-6149                   H.R.
 6:11 PM
Message          "email"
Dec. 31, 2018     GhostFlex@protonmail.com       H.R.                     [H.R,'s last name
 6:20PM                                                                   redacted].7
 Message         "u have his life in ur hands           do we kill him or not              answer
                  or he dies"
 Dec. 31, 2018    GhostFlex@protonmail.com       H.R.                     dead
 6:37PM
 Message         "good luck finding him            [H,R,*sfirst name redacted]kno 1 of ur
                 exes put a hit on u 2 bad this guy was tlkin 2 u at the time  have fun
                  explainin 2 his parents y he died 4 u"
 Dec. 31, 2018    GhostFlex@protonmail.com       H.R.                     TimeClock
 9:32 PM
 Message         "we got him       u have 5 min 2 say wht u have to 9:40p we turn it off again
                  if u want to help him say u will cooperate wit us"
 Dec. 31, 2018    434-338-6149                   H.R.
 9:33 PM
 Message         "email last warning"

       30.     Your affiant understands the above messages as threats of violence against

THUMMA if H.R. does not comply with GhostFlex@protonmail.com's demands.

       31.     Internet Protocol(IP)records obtained from Finger indicate that on December 31,

2018, at 9:33 PM,Finger account 434-388-6149, the same account that sent H.R. text messages,

was used by IP address 8.30.81.2. According to open-source records, the network range

containing IP address 8.30.81.2 is assigned to Amtech Communications. The investigation

determined that 8.30.81.2 is the IP address used to serve Internet access to approximately 60

multi-residential properties in Virginia and other states, including the apartment leased by

THUMMA at 1414 West Marshall Street, Apartment 309, Richmond, Virginia.

                                                13
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 14 of 40 PageID# 15



       32.      On January 1, 2019, H.R. received the following email and text messages from

GhostFlex@protonmail.com and 434-338-6149.

 Date/Time        From                             To                      Subject
Jan. 1, 2019       GhostFlex@protonmail.com        H.R.                    [H.R.*s last name
 12:46PM                                                                   redacted]
 Message          "we gt him in[H.R,*s hometo wn redacted]          meet us at Petersburg VSU 2
                  let him go      if not we wi 1 continue torturin him"
Jan. 1, 2019      GhostFlex@protonmail.com H.R.                         Missing Person Report
 11:19PM
 Message          "u see the missing person report             that should show u we r serious
                  tell jodi we said hi          nd thx 4 gettin snap back we saw u deleted it"
Jan. 1, 2019      434-338-6149                     H.R.
 11:31 PM
 Message          "email he ours"


       33.      Your affiant understands "him" to be THUMMA,and that

GhostFlex@protonmail.com has taken THUMMA by force, has tortured THUMMA,and will

continue to torture THUMMA until H.R. arrives at Virginia State University College of

Agriculture, located in Petersburg, Virginia.

       34.      Internet Protocol(IP)records obtained from Pinger indicate that on January 1,

2019, at 11:30 PM andl 1:31 PM,Pinger account 434-388-6149 was used by IP address

8.30.81.2.


       35.      On January 2-3,2019, H.R. received the following email and text messages from

GhostFlex@protonmail.com,434-338-6149 and THUMMA.

 Date/Time         From                            To                       Subject
 Jan. 2, 2019       GhostFlex@protonmail.co        H.R.                     last warning
 1:32 PM            m

 Message           "come 2 vsu @ 3 nd we will let him go               if not we will let him go
                   later nd come 4 someone else close 2 u          consider not playin us again
                    wen u see him take, a good look at what we did 2 him"
 Jan. 3, 2019       GhostFlex@protonmail.co H.R., THUMMA                [H.R.*s last name
 10:58 AM           m                                                   redacted].Thumma
 Message           "glad we r all free again       i think we made it clear if u play us what will
                    happen         we will ruin somels life if it happens agin"


                                                  14
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 15 of 40 PageID# 16



 Date/Time         From                          To                       Subject
Jan. 3, 2019       THUMMA                        H.R.
 12:59PM
Message            "1 have to talk to you"
Jan. 3, 2019       H.R.                           THUMMA
 1:03PM
 Message           "What happened?"
Jan. 3, 2019       THUMMA                        H.R.
9:47PM
 Message           "I can't really talk yet. My ri 3S are either fractured or broken. By Monday the
                   doctors said I should be oka> to get off my pain meds, so I'll text you then.
                   okay?"
Jan. 3, 2019       GhostFlex@protonmail.co       H.R.                     [H.R.'s last name
 11:07PM           m                                                      redacted].8
 Message           "heard ur talking shit sayin we wont do anything          watch that formula is
                   not done yet until it is everyone around u be on watch"

       36.      Your affiant understands, from the messages above, that THUMMA was being

held by force and suffered physical injury while in captivity by GhostFlex@protonmail.com.

THUMMA confirmed that he suffered physical injury in an iMessage to H.R.

       37.      From January 8 to January 11, 2019, H.R. received the following emails from

GhostFlex@protonmail.com and hesh@ctemplar.com.

 Date/Time        From                            To                      Subject
 Jan. 8, 2019      GhostFlex@protonmail.com       H.R.                    [H.R.*s name
 12:42PM                                                                  redacted]
 Message          "u see ur boy multiple broken ribs nd surgery        our boss will email u soon
                   gl wit him u fliked up now"
 Jan. 9, 2019      hesh@ctemplar.com              H.R.                    [H.R.*sfirst name
 2:04PM                                                                    redacted]




                                                 15
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 16 of 40 PageID# 17



Date/Time         From                           To                       Subject
Message           "We just want you to know you fucked up you didnt deliver what we asked &
                  the only person that can help you now is in the hospital and he hates you hoe
                  ass surprised he isnt dead we broke a lot of his ribs and made sure he had
                  internal bleeding if he isnt dead from the surgery ask him so you know we are
                  telling the truth

                  not only do you have ghost people on you now you have us 2 those tinder guys
                  you been talking to they our guys we see your snap story we saw all the
                  messages you got cops around your church and house but that wont save you.
                  You see videos soon of what we did to other people talk to you soon


                  https://www.instagram.eom//if.i?.*s name redacted]!

                  https://www.facebook.eom//ir.i?. name redacted]l\A505'35915

                  [H.R.'s relative's name redacted]

                  Jodi"
Jan. 11, 2019     GhostFlex@protonmailcom        H.R.                    [H.R.*s name
3:35 PM                                                                  redacted]
 Message          'u have hesh on u now 2            man has people that can come kill anyl
                  u better start givin us what we want soon"
Jan. 11, 2019     GhostFlex@protonmail.com H.R.,                         [H.R.'s name
 7:51 PM                                          hesh^^ctemplar.com     redacted]
 Message          "ur man said u gonna pay us 25k 2 leave u alone           send bitcoins to this
                  address
                  XjkdiXsnl2saDa4nhsFsFTw

                  Hesh if this bitch does nt go ahead nd take her we need somel 2 live stream 4
                  our ppl

                  Ds"
Jan. 11, 2019      GhostFlex@protonmaiLcom       H.R.                    [H.R.'s name
9:10PM                                                                    redacted]
 Message          "25k by next week or this wil be wht happens               hesh will come 4 u
                   19.ipg, 20,ipg, 26,ipg"

       38.      You affiant understands, ffom the messages above, that "ur boy" referred to

THUMMA,and that THUMMA broke numerous rib bones and had surgery to repair the

damage. The term "boss" referred to hesh@ctemplar,com, who began sending emails to H.R.

during this period. The term "ghost people" referred to people that worked for

                                                16
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 17 of 40 PageID# 18



hesh@ctemplar.coin and who were constantly watching H.R, and knowing H.R.'s whereabouts.

It is understood that hesh@ctemplar.com demanded $25,000 in order to be left alone, and

payment should be made via BitCoins, a cryptographic currency, to the address

XjkdiXsnl2saDa4nhsFsFTw.

         39.   CTemplar, similar to ProtonMail, is an extremely secure email service. The

exemplar company is headquartered in the Seychelles and has its email servers in Iceland, two

countries that both have strong privacy laws. CTemplar uses robust end-to-end encryption for

user content, which the company cannot decrypt. CTemplar also does not log IP addresses for its

users.



         40.   The email message on January 11, 2019, at 9:10 PM contained three images

attached to the email. The first image depicted a deceased female laying without clothing on her

back on what appeared to be a medical examination table. The female appeared to have a yellow

tag attached to her right foot. The second image appeared to be a female, without clothing,

covered in blood, and held upright by a pole that extended from the ground and through the back

of her body and extending through her mouth. The third image appeared to be a female with her

hands bounded, body tied to a tree, and lower garments pulled down to her ankles, exposing her

rear end. A man, with his head covered by a full-head mask, appeared to be sexually assaulting

the female.


         41.   From January 14 to January 26, 2019, H.R. continued to receive emails from

hesh@ctemplar.com and GhostFlex@protonmail.com regarding the non-payment ofthe $25,000

and how H.R.'s nude photos were going to be distributed.

         42.   On January 26, 2019, THUMMA sent the following messages, in part, to H.R. via

iMessage.



                                               17
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 18 of 40 PageID# 19



Date/Time         From                   To          Message
 Jan. 26,2019     THUMMA                 H.R.        Church girl gonna get exposed, I'll be here
 11:55 AM                                            watching □ □ □
 Jan. 26,2019     THUMMA                 H.R.        Plus I'm giving them all your shit today so
 11:58 AM                                            they can expose you □ □ □

       43.      On January 30, 2019 - February 1, 2019, H.R. received the following messages

from GhostFlex@protonmail.com.

 Date/Time        From                           To                         Subject
Jan. 30, 2019     GhostFlex@protonmail. com      H.R.                       Church
 11:12 AM
 Message          "now ur church has pics        now evreyl u kno will 2 in the next month
                  c u soon wit 25k or ruin urlife"
 Feb. 1, 2019     GhostFlex@protonmail. com      H.R., [H.R, *s family      Feblst IMPORTANT
 10:32 AM                                        church]@embarqmai          MESSAGE
                                                     I. com
 Message          <no message>

       44.      On February 1, 2019, GhostFlex@protonmail.com sent a message to H.R. and

[redacted]@embarqmail.com, the email address for H.R.'s family church in H.R.'s hometown,

containing no text and three nude pictures of H.R.

       45.      On February 16,2019, H.R. discovered that her Twitter account, usemame

©[redacted], was compromised by an unknown subject. H.R. made the discovery because H.R.

was being contacted by friend and family saying that they received nude photos of H.R. via

direct message from H.R.'s Twitter account.

       46.      Law enforcement obtained the logs for H.R.'s Twitter account and determined

that on February 16, 2019, at 9:46 AM, IP address 8.30.81.2 was used to log in to H.R.'s Twitter

account. On February 16, 2019 at 10:01 AM, the email address for the H.R.'s Twitter account

was changed to hesh@ctemplar.com. On February 16, 2019, from 10:05 am through 10:06 AM,

ten messages containing nude photos of H.R. were sent from H.R.'s Twitter account to various

friends associated with the Twitter account. On February 16, 2019, at 10:09 AM, the IP address



                                                18
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 19 of 40 PageID# 20



51.15,68.66 was used to log in to H.R.'s Twitter account. Records for the IP address 51.15.68.66

were examined and it was determined that the 51.15.68.66 IP address was a Tor exit node, which

is part of the Tor network. In this capacity, Tor was used to hide the true IP address of the

subject conducting the malicious activity. Between February 16, 2019, 10:09 AM through 10:25

AM,19 messages were sent from H.R's Twitter account with 16 containing nude photos of H.R.

       47.     On February 16-23,2019, H.R. received the following messages from

hesh@ctemplar.com and 434-338-6149.

 Date/Time        From                            To                       Subject
 Feb. 16, 2019    hesh@ctemplar.com               H.R.                      Twitter
 10:30 AM
 Message          "hahahahahahahhaha more will come if you don't get us that ID"
 Feb. 17, 2019    hesh@ctemplar.com               H.R.                     Fb twitter
 2:01 AM
 Message          "facebook now is ours         last chance 4 u 2 try nd get that id"
 Feb. 17, 2019    434-338-6149                    H.R.
 10:36 AM
 Message          "U saw wht we can do      Last chance 2 get the id picture 4 us"
 Feb. 17, 2019    434-338-6149                    H.R.
 10:37 AM
 Message          "[H.R.'s family residence street address redactedl"
 Feb. 17, 2019    434-338-6149                    H.R.
 10:38 AM
 Message          "U hav until 2morrow 2 get it 4 us     Like be4 we will kno if u txted him 2 try"
 Feb. 19, 2019    434-338-6149                    H.R.
 2:30 AM
 Message          "We wanted u 2 get ur fb disabled nd u did thx 4 helping us we got ur videos
                  and da ppls names we need 2 send da videos 2"
 Feb. 19, 2019    434-338-6149                    H.R.
 2:30 AM
 Message          "Let da games begin"
 Feb. 19, 2019    434-338-6149                    H.R.
 2:33 AM
 Message          "ONLY 1 person can stop us Md u don't talk 2 him         Thx 4 da help"
 Feb. 23,2019     434-338-6149                    H.R.
 2:13 AM
 Message          "Ur videos will be out Nd pics Along wit ur parents jobs seeing them          Get
                  us that id pic"




                                                 19
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 20 of 40 PageID# 21



       48.    You affiant understands that the messages above are referring to a prior request

by hesh@ctemplar,com for H.R. to obtain a picture of THUMMA's government identification.

On or about February 17, 2019, H.R. discovered that she was unable to access her Facebook

account using her telephone number and password. The account was later closed by Facebook.

       49.    Finger IP logs revealed that the IP address 8.30.81.2 was used to access the 434-

338-6149 Finger account at the time the text messages were sent on February 19, 2019, at 2:30

AM(2 records) and 2:33 AM.

       50.    A further review ofthe 434-338-6149 Finger account revealed that the account

was created on December 26, 2018, and the email address ghostflex@protonmail.com was used

to register the account. A review ofthe IF logs for the 434-338-6149 Finger account revealed

that the 8.30.81.2 IF address was used to access the Finger account 46 times, beginning on

January 1, 2019,and last seen on March 14, 2019.

       51.    On or about March 8, 2019,a Fen Register/Trap and Trace(FR/TT)order was

authorized and installed on the Internet connection for THUMMA's residence at 1414 West

Marshall Street, Apartment 309, Richmond, Virginia.

       52.     Finger IF records for the 434-338-6149 Finger account indicated that the

8.30.81.2 IF address access the Finger account on March 14, 2019, at 5:02 FM. Records from

the FR/TT on THUMMA's Internet connection revealed network traffic that originated from

THUMMA's Internet connection on March 14, 2019, at 5:02 FM,at the same time the text

message was sent from the Finger account. This indicates that the 434-338-6149 Finger account

is being used by someone that has access to THUMMA's apartment or Internet connection.

       53.     On March 14, 2019, at approximately 5:04 FM,H.R.'s mother, referred to herein

as "R.R.," received the following text message from the 434-338-6149 Finger account.



                                               20
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 21 of 40 PageID# 22



 Date/Time        From                   To       Message
 Mar. 14,2019     434-338-6149           R.R.     "U destroy my computer we destroy ur name"
 5:04 PM


       54.     Pinger IP records for the 434-338-6149 account indicated that the IP address

159.65.233.103 was used in order to send the message to R.R.H.R. on March 14, 2019 at 5:04

PM. A review ofthe PR/TT records from THUMMA's Internet connection indicated that there


was a connection to the same IP address, 159.65.233.103, from THUMMA's Internet connection

originating at 5:03 PM and ending. According to open-source records, the IP address

159.65.233.103 belongs to Digital Ocean, an Internet hosting provider. In this particular

instance, it appears that the 159.65.233.103 was being used as a proxy server in order to hide that

the Pinger account 434-338-6149 was being access from THUMMA's apartment.

       55.     On March 27,2019, H.R. and H.R.'s mother R.R. received the following text

messages from the 434-338-6149 Pinger account.

 Date/Time        From                   To       Message
 Mar. 26,2019     434-338-6149           R.R.     "Since u broke my computer signed "[H.R.'s
 6:44 PM                                          first name redacted] Nd Becky" ask ur
                                                  daughter bout her sex tape Nd her FaceTime
                                                  video Nd ur husband 4 his child
                                                  pomography"
 Mar. 26,2019     434-338-6149           H.R.     "U broke my computer ur sex tape is getting
 6:45 PM                                          out we see u in Richmond"
 Mar. 27,2019     434-338-6149           H.R.     "Urnext"
 2:55 AM
 Mar. 27,2019     434-338-6149           R.R.     "Ur next"
 2:55 AM

       56.     Both text messages received by H.R. and R.R. on March 27, 2019, at 2:55 AM

also contained a photograph of THUMMA appearing to be in a hospital bed wearing a patient

gown containing red marks that appear to be blood. THUMMA's eyes are closed, and his lips

and chin appear to have cuts and/or abrasions. Your affiant understands these messages to be a




                                                21
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 22 of 40 PageID# 23



threat to cause serious bodily injury to H.R. and R.R. A copy ofthe image sent to H.R. in

included as Attachment C,and the image sent to R.R. is included as Attachment D.

       57.     A review of the PR/TT for THUMMA's Internet connection revealed that there


were multiple connections to Finger IP addresses that were initiated on or about March 26, 2019,

at 6:41 PM and March 27, 2019, at 2:54 AM,approximately the same times that the text

messages were received by H.R. and R.R. from the 434-338-6149 Finger account.

       58.     My investigation has revealed that approximately five hours prior to these two

"Ur next" text messages, on March 26, 2019, at around 9:30 p.m., officers with the VCU Police

Department responded to the scene of an automobile accident in the 900 block of West Gary

Street in Richmond. At the scene officers found sitting THUMMA in the driver's seat of a 2013

Nissan Sentra, VA tag WVY2535,evidently intoxicated. Evidence at the scene suggested that

THUMMA's vehicle had struck three parked cars, one of which was struck so hard that it was

knocked onto the sidewalk. THUMMA was transported by EMS to the VCU Health Systems

Emergency Department. Based on evidence obtained at the scene, as well as a hospital interview

with THUMMA,officers charged THUMMA with DUI,case number GT19013612-00.

THUMMA has a court date for that DUI on April 24, 2019, at 11:30 a.m., at the Richmond John

Marshall General District Court Building.

       59.     Joseph Seawell, owner of 1414 West Marshall Street apartment #309, Richmond,

VA, was interviewed and confirmed that THUMMA is a current tenant ofthat unit with a lease

that expires in June 2019. Seawell also confirmed that the unit has one parking space in the

interior parking garage. On March 18,2019, prior to the March 26 DUI accident discussed

above, your affiant conducted a surveillance at 1414 West Marshall Street and observed a blue




                                               22
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 23 of 40 PageID# 24



Nissan Sentra, VA tag WVY2535,parked in the spot designated for apartment #309. A DMV

check ofthis registration confirmed that it is the registered vehicle for THUMMA.

       60.     THUMMA's vehicle was heavily damaged, if not totaled, as a result ofthe March

26, 2019 DUI accident. Because THUMMA stopped driving the Nissan after the accident, and

further because his apartment building has restricted access, investigators who had been

conducting periodic surveillance of THUMMA's location lost contact with him over the ensuing

days. Because ofthis, on April 5, 2019,1 obtained a search warrant. Case No. 3:19-sw-128, to

obtain GPS/E-911 location information for THUMMA's iPhone, i.e., the SUBJECT DEVICE.

Information obtained from executing that warrant has revealed that from around April 8, 2019,to

today's date THUMMA has repeatedly moved locations throughout the Richmond area, and has

also made several trips to the area of Winchester, Virginia, where his parents are believed to

reside. It is unknown how or in what vehicle THUMMA has been traveling about.

       UNLOCKING ELECTRONIC DEVICES USING BIOMETRIC FEATURES

       61.     I know from my training and experience, as well as publicly available materials,

that encryption systems for mobile phones and other electronic devices are becoming ever more

widespread. Such encryption systems protect the contents ofthese devices from unauthorized

access by users, and render these contents unreadable to anyone who does not have the device's

password. As device encryption becomes more commonplace, the encryption systems

implemented by device manufacturers are becoming more robust, with few—ifany—

workarounds available to law enforcement investigators.

       62.     I also know that many electronic devices, particularly newer mobile devices and

laptops, offer their users the ability to unlock the device through biometric features in lieu of a

numeric or alphanumeric passcode or password. These biometric features include fingerprint



                                                 23
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 24 of 40 PageID# 25



scanners, facial recognition features, and iris recognition features. Some devices offer a

combination ofthese biometric features, and the user ofsuch devices can select which features

they would like to utilize.

       63.     If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. Examples ofsuch devices providing a

fingerprint unlocking capability are several models of Applets iPhone, as well as several phones,

including but not limited to the Samsung Galaxy, which use the Android operating system.

Apple iPhones may be fingerprint unlocked using a function called Touch ID, which during

setup allows for registering as many as five(5)fingerprints to unlock the device. Samsung's

Galaxy S8 and S8+ models may be configured to be unlocked with as many as four(4)

fingerprints. In fact, the number of electronic devices providing a fingerprint unlocking

capability, including both smart phones and laptops, is growing continually.

       64.     If a device is equipped with a facial recognition feature, a user may enable the

ability to unlock the device through his or her face. For example, this feature is available on

certain Android devices and is called "Trusted Face." During the Trusted Face registration

process, the user holds the device in front of his or her face. The device's front-facing camera

then analyzes and records data based upon the user's facial characteristics. The device can then

be unlocked ifthe front-facing camera detects a face with characteristics that match those of the

registered face. Facial recognition features found on devices produced by other manufacturers

have different names but operate similarly to Trusted Face.

       65. * If a device is equipped with an iris recognition feature, a user may enable the

ability to unlock the device with his or her irises. For example, on certain Microsoft devices, this

feature is called "Windows Hello." During the Windows Hello registration, a user registers his



                                                24
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 25 of 40 PageID# 26



or her irises by holding the device in front of his or her face. The device then directs an infrared

light toward the user's face and activates an infrared-sensitive camera to record data based on

patterns within the user's irises. The device can then be unlocked if the infrared-sensitive

camera detects the registered irises. Iris recognition features found on devices produced by other

manufacturers have different names but operate similarly to Windows Hello.

       66.     In my training and experience, users ofelectronic devices often enable the above-

mentioned biometric features because they are considered a more convenient way to unlock a

device than by entering a numeric or alphanumeric passcode or password. In some instances,

biometric features are considered a more secure way to protect a device's contents. This is

particularly true when the users of a device are engaged in criminal activities and thus have a

heightened concern about securing the contents of a device.

       67.     Related to the above discussion regarding encryption, if a forensic examination is

not conducted shortly after seizing the device while it is in an unlocked state, or unlocking the

device using biometric features immediately upon seizing it, law enforcement investigators may

completely lose the ability to forensically examine the device, assuming the device's owner

refuses to disclose the password. The passcode or password that would unlock any such device

subject to search under this warrant is not known to law enforcement. Thus,law enforcement

personnel may not otherwise be able to access the data contained within the device, making the

use ofbiometric features necessary to the execution of the search authorized by this warrant.

       68.     Biometric features will not unlock a device in some circumstances even if such

features are enabled. This can occur when a device has been restarted, inactive, or has not been

unlocked for a certain period oftime. For example, Apple devices cannot be unlocked using

Touch ID when: 1) more than 48 hours has elapsed since the device was last unlocked; or



                                                 25
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 26 of 40 PageID# 27



2) when the device has not been unlocked using a fingerprint for eight(8)hours and the

passcode or password has not been entered in the last six (6)days. Similarly, certain Android

devices cannot be unlocked with Trusted Face if the device has remained inactive for four(4)

hours. Biometric features from other brands carry similar restrictions. Thus, in the event law

enforcement personnel encounter a locked device equipped with biometric features, the

opportunity to unlock the device through a biometric feature may exist for only a short time.

       69.     Due to the foregoing, iflaw enforcement personnel encounter a device that is

subject to seizure pursuant to this warrant and may be unlocked using one ofthese biometric

features, the warrant I am applying for would permit law enforcement personnel to: 1) press or

swipe the fingers (including thumbs)of any individual, who is reasonably believed by law

enforcement to be a user of the device(s), to the fingerprint scanner ofthe device(s); 2)hold the

device(s) in front of the face ofthose same individuals and activate the facial recognition feature;

and/or 3)hold the device(s) in front of the face of those same individuals and activate the iris

recognition feature, for the purpose of attempting to unlock the device(s) in order to search the

contents as authorized by this warrant. In the event that law enforcement is unable to unlock the

subject device(s) within the number of attempts permitted by the pertinent operating system, this

will simply result in the device(s) requiring the entry of a password or passcode before it can be

unlocked.


       70.     Due to the foregoing, I request that the Court authorize law enforcement

personnel to press the fingers (including thumbs)ofTHUMMA or any other individual who is in

possession of the SUBJECT DEVICE,and any other individuals who may be present during the

search ofthe SUBJECT PREMISES,to unlock the SUBJECT DEVICE and any other electronic

devices that may be seized at the SUBJECT PREMISES so that investigators may conduct the



                                                26
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 27 of 40 PageID# 28



search and examination as described in this Affidavit and Attachment B.


        COMPUTERS.ELECTRONIC STORAGE.AND FORENSIC ANALYSIS


       71.     As described above and in Attachment B,this application seeks permission to

search for records that might be found on the PREMISES,in whatever form they are found. One

form in which the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copjdng ofelectronically stored information, all under Rule

41(e)(2)(B).

       72.     Probable cause. I submit that if a computer or storage medium is found on the

PREMISES,there is probable cause to believe those records will be stored on that computer or

storage medium,for at least the following reasons:

       a.      Based on my knowledge, training, and experience, I know that computer files or
               remnants ofsuch files can be recovered months or even years after they have been
               downloaded onto a storage medium, deleted, or viewed via the Internet.
               Electronic files downloaded to a storage medium can be stored for years at little
               or no cost. Even when files have been deleted, they can be recovered months or
               years later using forensic tools. This is so because when a person "deletes" a file
               on a computer, the data contained in the file does not actually disappear; rather,
               that data remains on the storage medium until it is overwritten by new data.

       b.      Therefore, deleted files, or remnants of deleted files, may reside in free space or
               slack space—^that is, in space on the storage medium that is not currently being
               used by an active file—^for long periods oftime before they are overwritten. In
               addition, a computer's operating system may also keep a record of deleted data in
               a "swap" or "recovery" file.

       c.      Wholly apart from user-generated files, computer storage media—in particular,
               computers' internal hard drives—contain electronic evidence of how a computer
               has been used, what it has been used for, and who has used it. To give a few
               examples, this forensic evidence can take the form of operating system
               configurations, artifacts from operating system or application operation, file
               system data structures, and virtual memory "swap" or paging files. Computer
               users typically do not erase or delete this evidence, because special software is

                                                27
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 28 of 40 PageID# 29



                typically required for that task". However,it is technically possible to delete this
                information.


          d.    Similarly, files that have been viewed via the Internet are sometimes
                automatically downloaded into a temporary Internet directory or "cache."

          73.   Forensic evidence. As further described in Attachment B,this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose oftheir use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:


          a.    Data on the storage medium can provide evidence ofa file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion ofa
                file (such as a paragraph that has been deleted from a word processing file).
                Virtual memory paging systems can leave traces ofinformation on the storage
                medium that show what tasks and processes were recently active. Web browsers,
                e-mail programs, and chat programs store configuration information on the
                storage medium that can reveal information such as online nicknames and
                passwords. Operating systems can record additional information, such as the
                attachment of peripherals, the attachment of USB flash storage devices or other
                external storage media, and the times the computer was in use. Computer file
                systems can record information about the dates files were created and the
                sequence in which they were created, although this information can later be
                falsified.


          b.    As explained herein, information stored within a computer and other electronic
                storage media may provide crucial evidence ofthe "who, what, why, when,
                where, and how" of the criminal conduct under investigation, thus enabling the
                United States to establish and prove each element or alternatively, to exclude the
                innocent from further suspicion. In my training and experience, information
                stored within a computer or storage media {e.g., registry information,
                communications,images and movies, transactional information, records of
                session times and durations, internet history, and anti-virus, spjware, and
                malware detection programs)can indicate who has used or controlled the
                computer or storage media. This "user attribution" evidence is analogous to the
                search for "indicia of occupancy" while executing a search warrant at a residence.
     ft




                                                  28
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 29 of 40 PageID# 30



          The existence or absence of anti-virus, spyware, and malware detection programs
          may indicate whether the computer was remotely accessed, thus inculpating or
          exculpating the computer owner.

    c.    Further, computer and storage media activity can indicate how and when the
          computer or storage media was accessed or used. For example, as described
          herein, computers typically contain information that log: computer user account
          session times and durations, computer activity associated with user accounts,
          electronic storage media that connected with the computer, and the IP addresses
          through which the computer accessed networks and the intemet. Such
          information allows investigators to understand the chronological context of
          computer or electronic storage media access, use, and events relating to the crime
          under investigation. Additionally, some information stored within a computer or
          electronic storage media may provide crucial evidence relating to the physical
          location of other evidence and the suspect. For example,images stored on a
          computer may both show a particular location and have geolocation information
          incorporated into its file data. Such file data typically also contains information
          indicating when the file or image was created. The existence ofsuch image files,
          along with external device connection logs, may also indicate the presence of
          additional electronic storage media {e.g., a digital camera or cellular phone with
          an incorporated camera). The geographic and timeline information described
          herein may either inculpate or exculpate the computer user.

     d.   Last, information stored within a computer may provide relevant insight into the
          computer user's state of mind as it relates to the offense under investigation. For
          example, information within the computer may indicate the owner's motive and
          intent to commit a crime {e.g., intemet searches indicating criminal planning), or
          consciousness of guilt {e.g., running a "wiping" program to destroy evidence on
          the computer or password protecting/encrypting such evidence in an effort to
          conceal it from law enforcement).

     e.   A person with appropriate familiarity with how a computer works can, after
          examining this forensic evidence in its proper context, draw conclusions about
          how computers were used, the purpose of their use, who used them, and when.

     f.   The process of identifying the exact files, blocks, registry entries, logs, or other
          forms offorensic evidence on a storage medium that are necessary to draw an
          accurate conclusion is a dynamic process. While it is possible to specify in
          advance the records to be sought, computer evidence is not always data that can
          be merely reviewed by a review team and passed along to investigators. Whether
          data stored on a computer is evidence may depend on other information stored on


                                           29
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 30 of 40 PageID# 31



               the computer and the application ofknowledge about how a computer behaves.
               Therefore, contextual information necessary to understand other evidence also
               falls within the scope ofthe warrant.

       g.      Further, in finding evidence of how a computer was used, the purpose ofits use,
               who used it, and when,sometimes it is necessary to establish that a particular
               thing is not present on a storage medium. For example,the presence or absence
               of counter-forensic programs or anti-virus programs(and associated data) may be
               relevant to establishing the user's intent.

       h.      I know that when an individual uses a computer to obtain unauthorized access to a
               victim computer over the Internet, as well as other Internet-facilitated crimes like
               wire fraud and stalking, the individual's computer will generally serve both as an
               instrumentality for committing the crime, and also as a storage medium for
               evidence ofthe crime. The computer is an instrumentality ofthe crime because it
               is used as a means of committing the criminal offense. The computer is also
               likely to be a storage medium for evidence of crime. From my training and
               experience, I believe that a computer used to commit a crime ofthis type may
               contain: data that is evidence of how the computer was used; data that was sent or
               received; notes as to how the criminal conduct was achieved; records of Internet
               discussions about the crime; and other records that indicate the nature ofthe
               offense.


       74.     Necessity ofseizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure ofthe physical storage media and later off-site review consistent with the

warrant. In lieu ofremoving storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking,imaging is the taking ofa complete

electronic picture ofthe computer's data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because ofthe following:

       a.      The time required for an examination. As noted above, not all evidence takes the
               form of documents and files that can be easily viewed on site. Analyzing


                                                30
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 31 of 40 PageID# 32



               evidence of how a computer has been used, what it has been used for, and who
               has used it requires considerable time, and taking that much time on premises
               could be unreasonable. As explained above, because the warrant calls for forensic
               electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
               examine storage media to obtain evidence. Storage media can store a large
               volume ofinformation. Reviewing that information for things described in the
               warrant can take weeks or months, depending on the volume of data stored, and
               would be impractical and invasive to attempt on-site.

       b.      Technical requirements. Computers can be configured in several different ways,
               featuring a variety of different operating systems, application software, and
               configurations. Therefore, searching them sometimes requires tools or knowledge
               that might not be present on the search site. The vast array ofcomputer hardware
               and software available makes it difficult to know before a search what tools or
               knowledge will be required to analyze the system and its data on the Premises.
               However,taking the storage media off-site and reviewing it in a controlled
               environment will allow its examination with the proper tools and knowledge.

       c.      Variety offorms of electronic media. Records sought under this warrant could be
               stored in a variety of storage media formats that may require off-site reviewing
               with specialized forensic tools.

       75.     Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review ofthe media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans ofthe entire medium,that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       76.     Because several people share the PREMISES as a residence, it is possible that the

PREMISES will contain storage media that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If it is nonetheless determined that that it is possible




                                                31
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 32 of 40 PageID# 33



that the things described in this warrant could be found on any ofthose computers or storage

media,the warrant applied for would permit the seizure and review ofthose items as well.

                                        CONCLUSION


       77.    Based on the information described above, I respectfully submit that there is

probable cause to believe, that Satyasutya Sahas Thumma,a.k.a., THUMMA,committed the

crimes described in detail above, and that evidence of those crimes may be found at the 1414

West Marshall Street, Apartment #309, Richmond, VA 23224, the SUBJECT PREMISES,and

on the Apple iPhone XIMEI35304309608429,the SUBJECT DEVICE. Accordingly, I

respectfully request that a search warrant be issued for the SUBJECT PREMISES and the

SUBJECT DEVICE.


       78.     Further, because ofthe circumstances discussed in paragraph 60 above regarding

THUMMA's unknown mode oftransportation and recent lack of consistent residence, I

respectfully request that agents executing this warrant be authorized to seize the SUBJECT

DEVICE wherever it may be located, regardless of whether the SUBJECT DEVICE is inside the

SUBJECT PREMISES,including from THUMMA's person, and/or any vehicle that agents have

probable cause to believe that THUMMA has stored the SUBJECT DEVICE therein.

                                                 Respectftfliy submted.



                                                 M^ael Willis
                                                 Social Agent
                                                 Federal Bureau of Investigation

       Subscribed and sworn to before me this date:



                                                         _        M.
                                                         Dawd J.Novak
                                                         United Slates Magitoe Judge


                                               32
Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 33 of 40 PageID# 34




                                           ATTACHMENT A
                                       Places to Be Searched


       SUBJECT PREMISES


       The location to be searched is 1414 West Marshall Street, Apartment #309, Richmond,

VA. It is an Apartment building. The residence is pictured below:




                                      d-fi tt-';
                                      'U
                                        ■ i: IcFP
                                               3 ■   'N>>i   ;


                                               f. iFite
                                      fe lt ;'ilrfi



                                           .         s'i.
                                      '.\        O" ■■



       SUBJECT DEVICE


       An Apple iPhone X,IMEI35304309608429. Agents executing this warrant are

authorized to seize the SUBJECT DEVICE wherever it may be located, regardless of whether

the SUBJECT DEVICE is inside the SUBJECT PREMISES,including from the person of

Satyasutya Sahas Thumma, a.k.a.,"THUMMA," and/or any vehicle that agents have probable

cause to believe that therein THUMMA has stored the SUBJECT DEVICE.
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 34 of 40 PageID# 35




                                      ATTACHMENT B
                                     Property to be Seized


       1.     All records relating to violations of Title 18 U.S.C. §§ 2261 A, 1343,1028, and

1030(a)(2)(C) and 1030(a)(7)(B), those violations involving SATYASUTYA SAHAS

THUMMA and occurring after September 1, 2018, and continuing to the date ofthis affidavit

and warrant, including:

              a.      Records and information relating to the stalking of H.R. and R.R.;

              b.     Records and information relating to the possession and transmission of
                     nude photographs of H.R.;

              c.     Records and information relating to the Facebook and Twitter accounts
                     belonging to H.R.;

              d.      Records and information relating to a conspiracy to defraud H.R. and
                      R.R.;

              e.      Records and information relating to an access of Facebook and Twitter
                      accounts belonging to H.R. and R.R.;

              f.      Records and information relating to H.R. and R.R.;

              g.      Records and information relating to the email accounts
                      ghostfiex@protonmail.com and hesh@ctemplar.com;

              h.      Records and information relating to the Finger accounts 772-494-7724 and
                     434-338-6149;

              i.      Records and information relating to THUMMA's telephone number 540-
                      394-1286;

              j.      Records and information relating to the identity or location ofthe
                     THUMMA;

              k.      Records and information relating to the Internet connection originating
                      from THUMMA's residence.
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 35 of 40 PageID# 36



              1.      Records evidencing the use of Internet Protocol addresses 8.30.81.2,
                      51.15.68.66, 159.65.233.103, and any other IP addresses used to
                      communicate with H.R., R.R., their family members and their family
                      church, including:

                     i.      records of Internet Protocol addresses used;

                    ii.      records of Internet activity, including firewall logs, caches,
                             browser history and cookies,"bookmarked''or "favorite" web
                             pages, search terms that the user entered into any Internet search
                             engine, and records of user-typed web addresses.

       2.     Computers or storage media used as a means to commit the violations described

above,including unauthorized access to a protected computer in violation of 18 U.S.C.

§§ 1030(a)(2)(C), 1030(a)(7)(B) and 1030(a)(7)(C).


       3.     For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter,"COMPUTER"):


              a.      evidence of who used, owned,or controlled the COMPUTER at the time
                      the things described in this warrant were created, edited, or deleted, such
                      as logs, registry entries, configuration files, saved usemames and
                      passwords, documents, browsing history, user profiles, email, email
                      contacts,"chat," instant messaging logs, photographs, and
                      correspondence;

               b.     evidence of software that would allow others to control the COMPUTER,
                      such as viruses, Trojan horses, and other forms of malicious software, as
                      well as evidence ofthe presence or absence ofsecurity software designed
                      to detect malicious software;

               c.     evidence of the lack ofsuch malicious software;

               d.     evidence indicating how and when the computer was accessed or used to
                      determine the chronological context of computer access, use, and events
                      relating to crime under investigation and to the computer user;
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 36 of 40 PageID# 37



              e.      evidence indicating the computer user's state of mind as it relates to the
                      crime under investigation;

              f.      evidence of the attachment to the COMPUTER of other storage devices or
                      similar containers for electronic evidence;

              g.      evidence ofcounter-forensic programs(and associated data) that are
                      designed to eliminate data from the COMPUTER;

              h.      evidence ofthe times the COMPUTER was used;

              i.      passwords, encryption keys, and other access devices that may be
                      necessary to access the COMPUTER;

              j.      documentation and manuals that may be necessary to access the
                      COMPUTER or to conduct a forensic examination ofthe COMPUTER;

              k.      records of or information about Internet Protocol addresses used by the
                      COMPUTER;

              1.      records of or information about the COMPUTER'S Internet activity,
                      including firewall logs, caches, browser history and cookies,
                      "bookmarked" or "favorite" web pages, search terms that the user entered
                      into any Internet search engine, and records of user-typed web addresses;

               m.     contextual information necessary to understand the evidence described in
                      this attachment.


       4.      Routers, modems,and network equipment used to connect computers to the

Internet.



       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 37 of 40 PageID# 38



       The term "COMPUTER"includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical, arithmetic, or

storage functions, including desktop computers, notebook computers, mobile phones, tablets,

server computers, and network hardware, including but not limited to the SUBJECT DEVICE.

       The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM,floppy disks, flash memory, CD-ROMs,and

other magnetic or optical media.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review ofthis electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy ofthe seized or

copied electronic data to the custody and control of attorneys for the government and their

support stafffor their independent review.

       During the execution ofthe search ofthe SUBJECT DEVICE and any other COMPUTER

seized during the search ofthe SUBJECTPREMISES described in Attachment A, regarding the

SUBJECT DEVICE and other COMPUTERS law enforcement personnel are authorized to:

1)press or swipe thefingers (including thumbs) ofany individual, who is reasonably believed by

law enforcement to be a user ofthe device, to thefingerprint scanner ofthe device(s); 2) hold the

device(s) infront oftheface those same individuals and activate thefacial recognitionfeature;

and/or 3) hold the device(s) infront oftheface ofthose same individuals and activate the iris
 Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 38 of 40 PageID# 39



recognitionfeature,for the purpose ofattempting to unlock the device(s) in order to search the

contents as authorized by this warrant.
    Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 39 of 40 PageID# 40


•lOi Verizon UE           8:34 AM                100%




                  (434)338-...    Sahas

        come see me^l^              care
        about               past mistakes
        doesn't affect me

                        Today 2:55 AM
        (434) 338-6149




         Ur next



             I)
      Case 3:19-sw-00145-DJN Document 1-1 Filed 04/19/19 Page 40 of 40 PageID# 41


                   ^ t




                         (434) 338-6149 >

                         Wednesday 2:55 AM


      Ur next




                IS illaW'W:;::




                           Bosa
                                             1




              D
                    ®@®
Attachment D, Case Numbers 3:19-SW-145 and 146
